RESOLUCIÓN
La eficiencia en la administración o el manejo judicial de los casos, como parte de la delicada labor de impartir justicia, cobra la mayor importancia cuando se trata de la litigación de un caso complejo. Según hemos explicado,
los llamados casos complejos constituyen un reto a nuestro sistema judicial, y en particular al ordenamiento procesal *933moderno. Estos casos se caracterizan por tener múltiples par-tes y controversias de hecho o de derecho complejas y técnicas. Su manejo requiere remedios extraordinarios y ór-denes particulares que reglamenten la conducta procesal de las partes y atiendan adecuadamente las reclamaciones- de millonarias sumas de dinero que suelen caracterizar estos litigios. A la par que nuestra sociedad crece y se desarrolla, este tipo de caso aumenta. Los problemas que surgen de la explosión urbana, industrial, científica y tecnológica desafían los esquemas adjudicativos vigentes. Es ineludible el deber de los tribunales de acoplarse a esta nueva realidad. La forma tradicional de resolución de disputas resulta inade-cuada para la litigación compleja. A este reto los tribunales tienen que enfrentarse de forma decidida e imaginativa adaptando los mecanismos procesales existentes y haciendo uso activo de todos los recursos que tienen a su disposición. Hay que estructurar los mecanismos procesales necesarios para adjudicar pronta y adecuadamente este nuevo tipo de controversias. Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838, 847 (1986). Véanse, además: Amaro González v. First Fed. Savs., 132 D.P.R. 1042, 1055 (1993); Ortiz Rivera v. E.L.A., National Ins. Co., 125 D.P.R. 65, 69 (1989); Vives Vázquez v. E.L.A., 142 D.P.R. 117 (1996).
El manejo o la administración judicial del caso complejo ha sido objeto de estudio por este Tribunal desde hace poco más de una década. Precisamente el 3 de mayo de 1989, mediante resolución, aprobamos el uso discrecional por los jueces y las juezas del Tribunal de Primera Instancia de las Guías para Dirigir la Fase del Descubrimiento de Prueba en Casos Complejos, que fueron consideradas du-rante la Conferencia Judicial de marzo de 1988.
El 16 de marzo de 1998, mediante resolución, nombra-mos un comité especial para que preparara un proyecto de reglas procesales para casos complejos. A su vez, se le en-comendó al Secretariado de la Conferencia Judicial que es-tudiara el asunto y nos presentara sus recomendaciones.
Estudiados y analizados los informes y proyectos corres-pondientes, se aprueban las Reglas para Casos Civiles de Litigación Compleja que se unen a esta resolución. Estas reglas entrarán en vigor inmediatamente y serán evalúa-*934das durante un período de dos (2) años para determinar su efectividad e identificar las áreas que deban ser objeto de revisión. En los casos en los que se utilicen éstas, los jueces y las juezas del Tribunal de Primera Instancia, los aboga-dos y las abogadas, así como las partes, podrán presentarle al Tribunal Supremo, a través del Secretariado de la Con-ferencia Judicial, las recomendaciones que estimen perti-nentes para evaluar las reglas, modificar su aplicación o añadir nuevos procedimientos.

Se ordena la publicación de esta resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


ÍNDICE

PARTE I. REGLAS PARA CASOS CIVILES DE LITIGACION COMPLEJA
Regla 1. Título-base legal
Regla 2. Propósito, alcance e interpretación
Regla 3. Definiciones
A. Reglas
B. Casos civiles de litigación compleja
C. Guías para el descubrimiento de pruebas en casos complejos
D. Asunto de interés común
E. Asunto de interés particular o individual
F. Comités timón de abogados o abogadas de las partes
G. Abogados o abogadas de las partes indivi-duales
*935H. Jueza o juez designado
Regla 4. Determinación de caso civil de litiga-ción compleja
A. Uno o más casos de una región judicial
B. Varios casos en distintas regiones judicia-les
C. Presentación de la solicitud o moción
D. Certiorari
Regla 5. Criterios para la determinación de caso civil de litigación
Regla 6. Término para la determinación de caso civil de litigación compleja
Regla 7. Autoridad de la jueza designada o del juez designado
Regla 8. Pleitos de clase; consolidación; juicios por separado
Regla 9. Comités timón de abogados o aboga-das de las partes; designación y remu-neración
Regla 10. Deber de representación de los comi-tés timón
Regla 11. Obligaciones de los abogados o las abogadas de las partes individuales
Regla 12. Conferencias
(1) Conferencia Inicial
(2) Conferencia de Seguimiento
(3) Conferencia Final
Regla 13. Depósito central de documentos
Regla 14. Notificación limitada de escritos: re-quisitos de forma
Regla 15. Notificaciones del tribunal
*936Regla 16. Presentación de apelaciones o recur-sos de certiorari
Regla 17. Contenido del escrito de apelación o recurso de certiorari
A. Identificación de caso civil de litigación compleja
B. Designación de partes
C. Designación de los abogados o de las abo-gadas de la partes
D. Número de páginas
E. Apéndice
Regla 18. Panel especial ante el Tribunal de Circuito de Apelaciones
Regla 19. Vigencia
REGLAS PARA CASOS CIVILES DE LITIGACIÓN COMPLEJA
Regla 1. Título - base legal
Estas reglas se conocerán y se citarán como Reglas para Casos Civiles de Litigación Compleja. Se adoptan en con-formidad con la autoridad concedida al Tribunal Supremo por la See. 4 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, por la Regla 71 de Procedimiento Civil, por la Regla 50 del Reglamento del Tribunal Supremo y en virtud de nuestro poder inherente para esta-blecer los procedimientos judiciales necesarios para facili-tar la administración de la justicia.
Regla 2. Propósito, alcance e interpretación
Estas reglas tienen el propósito de establecer el trámite procesal de todo procedimiento de naturaleza civil incoado en la jurisdicción del Estado Libre Asociado de Puerto Rico y que sea declarado como un caso civil de litigación *937compleja. Servirán como normas supletorias a las Reglas de Procedimiento Civil, al Reglamento del Tribunal de Cir-cuito de Apelaciones y al Reglamento del Tribunal Supremo. Nada de lo aquí dispuesto tendrá el efecto de extender los términos jurisdiccionales y los de estricto cumplimiento establecidos por ley o reglamento. Se inter-pretarán en conformidad con el propósito de la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, de modo que ga-ranticen una solución justa, rápida y económica de todo asunto relacionado con el trámite de los casos civiles de litigación compleja.
Regla 3. Definiciones
A menos que otra cosa se especifique en estas reglas, los términos usados tendrán el significado que a continuación se presentan:
(a) Reglas - Reglas para Casos Civiles de Litigación Compleja.
(b) Casos civiles de litigación compleja - todo caso civil cuyas circunstancias requieran un manejo judicial es-pecializado que sea declarado como tal, según lo estable-cido en las Reglas 4 y 5, con el objetivo de evitarles cargas innecesarias a los litigantes o al tribunal y permitir una administración judicial eficiente del trámite procesal.
(c) Guías para el Descubrimiento de Prueba en Casos Complejos - “Guías Propuestas para Dirigir la Fase del Descubrimiento de Prueba en Casos Complejos”, sometidas al Tribunal Supremo del Estado Libre Asociado de Puerto Rico en la Conferencia Judicial de mayo de 1988, cuya uti-lización discrecional por el Tribunal de Primera Instancia fue aprobada mediante Resolución del Tribunal Supremo de 3 de mayo de 1989.
(d) Asunto de interés común - todo asunto que no es privativo o exclusivo, sino compartido por un grupo sustan-*938cial de demandantes, demandados o demandadas, o por todos.
(e) Asunto de interés particular o individual - todo asunto que es privativo o exclusivo de una parte o de un grupo reducido de partes.
(f) Comités timón de abogados o abogadas de las par-tes - grupo o grupos de abogadas o abogados designados por el tribunal que defenderán y representarán los intereses comunes de las partes en todos los procedimientos judicia-les de litigación compleja.
(g) Abogados o abogadas de las partes individuales - aquellos abogados o aquellas abogadas que representan a una parte o a un interés individual.
(h) Jueza designada o juez designado - jueza o juez del Tribunal de Primera Instancia nombrado por el Juez Presidente o la Jueza Presidenta del Tribunal Supremo para que dirija todos los procedimientos relacionados con los casos de litigación compleja.
Regla 4. Determinación de caso Civil de litigación compleja
(A) Uno o más casos de una región judicial
Cuando se trate de uno o más casos de una región judicial, un Juez o una Jueza del Tribunal de Primera Ins-tancia, motu proprio o a instancia de parte mediante mo-ción, puede solicitar que el caso se tramite como un caso civil de litigación compleja. El Juez o la Jueza del Tribunal de Primera Instancia referirá el asunto a la Jueza Admi-nistradora o al Juez Administrador de la región judicial para su oportuna determinación.
(B) Varios casos en distintas regiones judiciales
Cuando se trate de varios casos en distintas regiones judiciales, la solicitud podrá presentarse motu proprio por un Juez o una Jueza del Tribunal de Primera Instancia, o a *939solicitud de parte mediante moción. Las Juezas Adminis-tradoras o los Jueces Administradores remitirán las solici-tudes al Juez Presidente o la Jueza Presidenta del Tribunal Supremo. El Juez Presidente o la Jueza Presidenta designará una Jueza Administradora o un Juez Adminis-trador de cualquiera de las regiones judiciales de que se trate para que haga la determinación de caso complejo. Hecha la determinación de caso complejo, el Juez Presi-dente o la Jueza Presidenta designará el Juez o la Jueza del Tribunal de Primera Instancia que atenderá el caso.
(C) Presentación de la solicitud o moción
Toda solicitud para que se determine el caso como de litigación compleja deberá presentarse antes de que con-cluya el descubrimiento de prueba, salvo circunstancias excepcionales.
(D) Certiorari
La determinación o resolución de la Jueza Adminis-tradora o del Juez Administrador podrá ser revisada me-diante recurso de Certiorari por el Tribunal de Circuito de Apelaciones.
Regla 5. Criterios para la determinación de caso civil de litigación compleja
La Jueza Administradora o el Juez Administrador de la región judicial a quien se le haya referido una solicitud o moción bajo la Regla 4, determinará si un caso civil es de litigación compleja luego de citar a las partes a una vista y de ponderar los méritos del caso de acuerdo con las alega-ciones y a la luz de la totalidad de las circunstancias par-ticulares del caso. Además, tomará en consideración uno o más de los criterios que se exponen a continuación:
(1) multiplicidad de partes;
*940(2) multiplicidad de alegaciones o defensas;
(3) multiplicidad de testigos disponibles para el jui-cio;
(4) volumen extenso de evidencia;
(5) necesidad de peritaje;
(6) presencia de intrincadas controversias de hecho o de derecho que exigen prueba documental y testifical abun-dante o inusual;
(7) naturaleza compleja del remedio o de los remedios reclamados;
(8) complejidad en la etapa apelativa;
(9) casos certificados por el Tribunal de Primera Ins-tancia como pleitos de clase;
(10) tipo de caso: casos de responsabilidad civil por productos defectuosos (product liability)-,
(11) intensidad de la actividad en la etapa preliminar al juicio;
(12) controversias de carácter novel;
(13) casos de responsabilidad civil como consecuencia de desastres naturales, eventos atmosféricos, catastróficos o desastres provocados;
(14) cualquier otro factor que fomente la necesidad de una administración o manejo judicial temprano y organi-zado para evitar retrasos y cargas innecesarias a las partes y al sistema judicial.
Regla 6. Término para la determinación de caso civil de litigación compleja
La determinación de un caso civil como un caso de liti-gación compleja deberá emitirse por la Jueza Administra-dora o el Juez Administrador del Tribunal de Primera Ins-tancia dentro de los treinta (30) días siguientes a la presentación de la petición motu proprio o a instancia de parte, solicitando que el caso sea declarado como de litiga-ción compleja. Dicho término no será prorrogable, salvo justa causa.
*941Regla 7. Autoridad de la jueza designada o del juez designado
La litigación de los distintos asuntos deberá conducirse bajo un control y supervisión judicial cuidadoso. La jueza designada o el juez designado estará a cargo de la supervi-sión de todos los procedimientos y de la resolución del caso complejo. La jueza designada o el juez designado tendrá un rol activo durante el curso de la litigación del caso. Deberá ser creativo en la formulación de órdenes necesarias para el manejo efectivo de éste. Promoverá un ambiente que propenda a la solución de conflictos entre las partes. Podrá referir el caso complejo o cualquiera de sus controversias, en cualquier etapa de los procedimientos, a algún interventor neutral de acuerdo con el Reglamento de Métodos Al-ternos para la Solución de Conflictos, aprobado por el Tribunal Supremo de Puerto Rico el 25 de junio de 1998, o podrá utilizar el recurso de un comisionado especial de acuerdo con la Regla 41 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Regla 8. Pleitos de clase; consolidación; juicios por separado
Nada de lo aquí dispuesto será óbice para que la jueza designada o el juez designado certifique el caso complejo como un pleito de clase, de acuerdo con la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. III, consolide pleitos que comprendan cuestiones comunes de hechos o de dere-cho de acuerdo con la Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, ordene juicios por separado de cuales-quiera alegaciones —demandas, demandas contra coparte, reconvenciones, demandas contra tercero— o de cuales-quiera cuestiones litigiosas independientes de acuerdo con la Regla 38.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, o dicte aquellas órdenes que tiendan a evitar gastos innece-sarios o dilación de los procedimientos.
*942Regla 9. Comités timón de abogados o abogadas de las partes: designación y remuneración
La jueza designada o el juez designado del Tribunal de Primera Instancia determinará mediante Resolución:
(a) Los comités timón de abogados o abogadas de las partes demandantes y demandadas que, a su sano juicio y discreción, entienda necesario para la debida y adecuada representación legal de los intereses comunes de las partes demandantes y demandadas. Al hacer dicha determina-ción, la jueza designada o el juez designado podrá solicitar de las partes la información que estime pertinente y utili-zar a su discreción las Guías para el Descubrimiento de Prueba en Casos Complejos.
(b) Los miembros individuales de dichos comités ti-món de entre las representaciones legales de las diversas partes. Al hacer dicha determinación, la jueza designada o el juez designado podrá solicitar de las partes la informa-ción que estime pertinente y se asegurará que las aboga-das designadas o los abogados designados representan ra-zonablemente los diversos intereses presentes en el litigio. También se asegurará que las calificaciones, la organiza-ción, los recursos y los compromisos de las abogadas desig-nadas o los abogados designados le permitirán cumplir con las obligaciones. Salvo en casos extraordinarios, cada co-mité no deberá exceder de cinco (5) miembros.
(c) La manera mediante la cual se habrá de valorar y pagar la remuneración a los miembros individuales de dichos comités timón por los servicios profesionales y costos en que se ha incurrido en la debida y adecuada represen-tación legal de los intereses comunes de las partes que componen sus respectivos grupos. La jueza designada o el juez designado podrá imponer requisitos precisos en torno a los registros de horas trabajadas y gastos en que hayan *943incurrido las abogadas o los abogados designados, así como establecer guías, métodos o limitaciones que gobiernen la concesión de los honorarios. Al hacer dicha determinación, la jueza designada o el juez designado podrá solicitar de las partes la información que estime pertinente. Queda reser-vada la facultad de las partes para estipular entre sí la manera mediante la cual se habrá de valorar y pagar dicha remuneración a los miembros individuales de los comités timón de abogados o abogadas, siempre y cuando no con-travengan la ley, la moral o el orden público. Dicho acuerdo estará sujeto a la aprobación del tribunal. En todo caso queda reservada la facultad al tribunal para modificar me-diante resolución cualquiera de las anteriores designacio-nes y determinaciones en aquellos casos que entienda apropiado.
(d) Toda resolución dictada por la jueza designada o el juez designado en virtud de esta regla deberá ser notifi-cada a todas las partes del pleito en conformidad con lo dispuesto por las Reglas de Procedimiento Civil vigentes.
Regla 10. Deber de representación de los comités ti-món
La participación de las abogadas designadas o de los abogados designados como integrantes de un comité timón requiere de un meticuloso ejercicio de sus obligaciones como consejeros o consejeras legales de las partes repre-sentadas y como funcionarios o funcionarías del tribunal. Por lo cual, éstos o éstas tendrán los deberes siguientes:
(a) Cooperar diligentemente en todo requerimiento legítimo del tribunal para el adecuado manejo del caso.
(b) Defender adecuadamente los intereses comunes de las partes, según definidos en estas Reglas, en todos los procedimientos ante el tribunal. Los escritos que presenten y adelanten intereses comunes serán firmados solo por los *944integrantes del comité timón. Dichas firmas equivaldrán a certificar que han leído el escrito y que, de acuerdo con su mejor conocimiento, información y creencia, está bien fun-dado y no ha sido interpuesto para causar demora u opresión. Cuando un asunto sea de interés particular o individual, los integrantes del comité timón deberán certifi-car este hecho a los abogados o las abogadas de las partes concernidas, quienes podrán asumir el trámite judicial de tales asuntos.
(c) Mantener una lista actualizada de los nombres de todos los abogados o las abogadas y de las partes que com-ponen los respectivos grupos con su dirección postal y los nombres y la dirección postal de las partes que no tienen representación legal individual. El comité timón deberá presentar esta lista actualizada junto con su primer escrito. Será deber del comité timón informar al tribunal de los cambios ocurridos en la lista.
Regla 11. Obligaciones de los abogados o las aboga-das de las partes individuales
(a) Será obligación de todos los abogados o las abogadas del caso mantener una estrecha comunicación con sus res-pectivos comités timón y cooperar diligentemente en todo requerimiento legítimo de éstos, en atención y protección de los derechos comunes de la parte individual represen-tada por éstos o éstas.
(b) En aquellos casos en los cuales los integrantes de un comité timón hayan certificado un asunto como de interés particular o individual, las representaciones legales de las partes individuales serán responsables del trámite judicial.
(c) Queda reservada la facultad del tribunal para, a ins-tancia propia o a solicitud de parte interesada, permitir que cualquier abogado o abogada individual tramite un *945asunto que no sea común, sino particular o individual de su representado o representada.
(d) Será obligación de las representaciones legales que presenten cualquier escrito ante el tribunal, informar de forma expedita sobre posibles conflictos de intereses e in-cluir aquella información pertinente a la posible recusa-ción de algún juez o alguna jueza. Cualquier moción de recusación deberá ser interpuesta tan pronto los miembros del comité timón advengan en conocimiento de la composi-ción del tribunal.
Regla 12. Conferencias
(a) El tribunal celebrará un mínimo de tres (3) confe-rencias con antelación a juicio:
(1) Conferencia Inicial
La jueza designada o el juez designado citará a los representantes legales de las partes o al comité timón se-leccionado para una Conferencia Inicial a celebrarse den-tro de treinta (30) días a partir de la designación de aqué-lla o aquél por el Juez Presidente o la Jueza Presidenta.
Los abogados o las abogadas deberán prepararse para cubrir los aspectos siguientes:
(A) estipulación de hechos;
(B) posible consolidación o separación de causas;
(C) posible acumulación de otras reclamaciones u otras partes al pleito;
(D) plan y calendarización del descubrimiento de prueba;
(E) expedición de órdenes protectoras;
(F) posibilidad de referir alguna de las causas a in-terventores neutrales de acuerdo con el Reglamento de Mé-todos Alternos para la Solución de Conflictos, aprobado por el Tribunal Supremo el 25 de junio de 1998, o nombrar un comisionado especial en conformidad con la Regla 41 de Procedimiento Civil, 32 L.P.R.A. Ap. III;
*946(G) designación de los comités timón de las partes demandantes y demandadas (de no haber sido designados anteriormente);
(H) intercambio de documentos;
(I) lista de deponentes;
(J) calendarización de las próximas conferencias;
(K) cualquier otro asunto que ameriten las circuns-tancias particulares del caso.
(2) Conferencia de Seguimiento
Se celebrará en un término razonable a partir de la Conferencia Inicial, el cual no debe exceder de seis (6) me-ses, salvo justa causa. En la Conferencia de Seguimiento, la jueza designada o el juez designado puede darle segui-miento a los asuntos ya iniciados en la Conferencia Inicial, simplificar algunas controversias y expedir las órdenes que faciliten el manejo eficaz y la pronta solución del caso.
(3) Conferencia Final
Es la última conferencia con antelación al juicio. Se celebrará en una fecha cercana al juicio, siempre y cuando las circunstancias particulares del caso lo permitan. En esta conferencia las partes podrán formular el plan para el juicio, incluyendo un programa para facilitar la admisión de evidencia.
(b) La asistencia de los abogados o las abogadas de las partes o los integrantes de cada comité timón a dichas con-ferencias será compulsoria.
(c) Las conferencias tendrán los siguientes propósitos: establecer un control oportuno y continuo por parte de la jueza o del juez; explorar de forma global el litigio y guiarlo a su más pronta conclusión; simplificar los asuntos proce-sales; planificar los procedimientos a seguir en el caso; de-limitar los asuntos sustantivos traídos a la consideración del tribunal y considerar asuntos tales como la legitima-ción activa o pasiva, finalidad de una decisión o la jurisdic-*947ción del tribunal. En cada una de las conferencias la jueza designada o el juez designado deberá establecer la fecha de la próxima conferencia o la fecha del juicio.
(d) Nada de lo dispuesto en esta regla impide que el tribunal, a instancia propia o a solicitud de parte, fije y ordene la celebración de conferencias periódicas con el pro-pósito de dar seguimiento y supervisar las órdenes previa-mente dictadas, y disponer de cualquier asunto que re-quiera la intervención y adjudicación del tribunal, así como mantener la administración y manejo judicial continuo del caso.
Regla 13. Depósito central de documentos
La jueza designada o el juez designado, con la anuencia de los abogados o las abogadas de las partes o de los comi-tés timón, podrá establecer, de considerarlo necesario, un depósito central de los documentos relacionados con los ca-sos, de ser éstos voluminosos.
El tribunal podrá designar el lugar o los lugares que considere apropiado para tales propósitos, incluyendo la posibilidad de establecer depósitos por separado. Cada de-pósito tendrá una máquina fotocopiadora disponible para el uso de los abogados y las abogadas y sus empleados o ayudantes.
La parte que produzca documentos a requerimiento de otra, bien sea por solicitudes formales o informales, deberá archivarlos en el depósito correspondiente, en secuencia, según el número que le corresponda. Los documentos se-rán organizados en grupos o categorías debidamente identificados. Los documentos que no puedan ser organiza-dos de la manera antes descrita, deberán ser ordenados en la mejor forma posible.
Los abogados o las abogadas de las partes y su personal autorizado tendrán acceso razonable durante horas labora-bles a cualquier documento archivado en el depósito o los *948depósitos que así se dispongan. Éstos podrán inspeccionar y obtener duplicados de los documentos que así interesen con la obligación de sufragar los gastos en que se incurran en la reproducción. Será deber de los abogados y las abo-gadas el mantener un registro actualizado de todas las per-sonas que tengan acceso al depósito, y no se podrá retirar documento alguno salvo por orden del tribunal.
El acceso al depósito o a los depósitos de documentos estará sujeto a los límites y requisitos de la orden o las órdenes protectoras que el tribunal emita con respecto a los documentos e información clasificada como confidencial.
El tribunal, en el ejercicio de su discreción, podrá impo-ner a las partes la carga económica que represente el esta-blecer y administrar el depósito central de documentos.
Regla 14. Notificación limitada de escritos: requisi-tos de forma
(a) La parte notificará a las demás partes de todo es-crito que presente en conformidad con lo dispuesto por los reglamentos aplicables, con las excepciones siguientes:
(1) Cuando se trate de un asunto de interés común, todo escrito que sea presentado por los miembros de uno de los comités timón será notificado solamente a los miembros del comité timón que representa al grupo contrario.
(2) Cuando se trate de un asunto de interés particular de pocas partes o individual de una parte, todo escrito que sea presentado por las partes será notificado solamente a los miembros del comité timón del grupo al que pertenece, a los miembros del comité timón que representa al grupo contrario y a cualquier otra parte concernida.
(b) La notificación requerida por los subincisos (1) y (2) de esta regla se hará mediante entrega personal, por co-*949rreo o por correo certificado con acuse de recibo, cuando así sea requerido por el ordenamiento procesal aplicable, de una copia del escrito a cada uno de los integrantes de los comités o a los abogados o las abogadas de las partes. Los miembros de cada comité timón serán responsables de dar aviso de toda presentación a cada una de las partes que componen su respectivo grupo dentro de las cuarenta y ocho (48) horas siguientes de presentado su escrito o reci-bida la notificación, según sea el caso. Dicho aviso se hará mediante una moción, a titularse Notificación de Aviso de Presentación de Escritos, notificada a todos los abogados o las abogadas de las partes individuales. En el aviso se es-pecificará: (1) el título exacto y la fecha de la moción que se presentó; (2) la parte que la origina; (3) una transcripción literal de la súplica, y (4) una advertencia de que cual-quiera de los abogados o las abogadas de las partes indivi-duales podrá inspeccionar una copia del aviso en las ofici-nas de cualquier miembro del comité timón de su correspondiente grupo, previa cita al efecto.
(c) La notificación y el aviso, así hechos, se considera-rán suficientes para todos los componentes individuales del grupo de partes que representan dichos comités.
(d) Nada de lo aquí dispuesto tendrá el efecto de variar o extender los términos jurisdiccionales o de estricto cum-plimiento establecidos por ley o reglamento.
Regla 15. Notificaciones del tribunal
(a) Toda sentencia del tribunal será notificada a todos los abogados o las abogadas de las partes concernidas de la lista actualizada preparada por los Comités limón.
(b) Toda orden o resolución interlocutoria del tribunal será notificada solamente a los miembros de los comités timón. Los integrantes de cada comité timón así notifica-dos serán responsables de dar aviso de la notificación a cada parte que compone su respectivo grupo dentro de las *950cuarenta y ocho (48) horas siguientes al recibo de la noti-ficación del tribunal. Dicho aviso se hará mediante escrito, que se titulará “Notificación de Aviso de Resolución”, noti-ficada a todos los abogados o las abogadas de las partes individuales. En éste se especificará: (1) la fecha en que se emite la resolución del tribunal; (2) la fecha del archivo en autos de la notificación del tribunal; (3) una descripción fiel de la orden o disposición del tribunal, y (4) una advertencia de que cualquiera de los abogados o las abogadas de las partes individuales podrá inspeccionar la copia de la reso-lución en las oficinas de cualquier miembro del comité ti-món de su grupo correspondiente, previa cita al efecto.
(c) La notificación a los miembros del comité timón se entenderá hecha también a todos los componentes indivi-duales del grupo de partes que representa dicho comité.
(d) Queda reservada la facultad del tribunal para orde-nar, a iniciativa propia o a solicitud de parte, que cualquier orden o resolución interlocutoria sea notificada a cualquier otra persona que a su discreción estime necesario, inclu-yendo a todos los abogados o las abogadas individuales o las partes del grupo o grupos concernidos.
Regla 16. Presentación de Apelaciones o Recursos de certiorari
(a) En aquellos asuntos de interés común, las apelacio-nes y los recursos de certiorari contra sentencias finales y resoluciones interlocutorias se presentarán por el comité timón de las partes afectadas, dentro de los términos dis-puestos por ley, por las Reglas.de Procedimiento Civil, por el Reglamento del Tribunal de Circuito de Apelaciones y por el Reglamento del Tribunal Supremo.
(b) En aquellos asuntos de interés particular, será obli-gación del abogado o de la abogada de la parte individual afectada presentar la apelación o el recurso de certiorari, dentro de los términos dispuestos por ley, por las Reglas de Procedimiento Civil, por el Reglamento del Tribunal de *951Circuito de Apelaciones y por el Reglamento del Tribunal Supremo.
(c) Las partes deberán limitar la presentación de recur-sos ante el foro apelativo a decisiones finales del tribunal. Los recursos para revisar las resoluciones interlocutorias sólo se considerarán cuando la decisión o resolución recu-rrida:
(1) trate sobre un asunto de derecho que controla el trámite del caso sobre el cual existen diferencias de inter-pretación significativas y la petición de revisión ante el foro apelativo puede simplificar la litigación o facilitar el manejo judicial del caso,
(2) amerite una consideración detenida para el análi-sis del problema y la etapa del procedimiento en la que se presenta resulta la más propicia para su consideración,
(3) pueda considerarse como que pone fin a una recla-mación distinta y separable de otras reclamaciones litiga-das en el caso,
(4) trate sobre un interdicto y se demuestre que la decisión del tribunal puede razonablemente provocar da-ños serios e irreparables, o
(5) incluya una determinación expresa y clara de que no existe causa que justifique una dilación en la presenta-ción de un recurso apelativo en su contra o una indicación expresa de que la decisión merece revisarse con premura.
(d) Nada de lo dispuesto en el inciso (c) de esta regla impedirá que se revisen las decisiones interlocutorias que afecten cualquier derecho sustantivo de alguna parte.
Regla 17. Contenido del escrito de apelación o re-curso de certiorari
El contenido del escrito de apelación o del recurso de certiorari se ajustará a lo dispuesto por el Reglamento del Tribunal de Circuito de Apelaciones o el Reglamento del *952Tribunal Supremo, según sea el caso, con las salvedades siguientes:
(a) Identificación de caso civil de litigación compleja - El epígrafe de toda apelación o recurso especificará debajo del número del caso que se trata de un caso civil de litiga-ción compleja.
(b) Designación de partes - En el epígrafe bastará con escribir el nombre de las parte demandante y demandada del caso, de las parte demandante y demandada del caso matriz, de tratarse de más de un caso consolidado, desig-nándolos como apelante y apelado o peticionario y recu-rrido, según sea el caso. Si se tratase de una apelación o de un recurso de certiorari de un asunto de interés particular o individual se escribirá el nombre de la primera parte que acude en apelación o certiorari. En la comparecencia será necesario describir de forma clara los o las comparecientes, lo que se hará especificando que acuden todas las partes demandantes o demandadas del caso complejo, o del caso matriz, de tratarse de más de un caso consolidado, o espe-cificando aquellos o aquellas que comparecen, si no lo ha-cen todos o todas.
(c) Designación de los abogados o de las abogadas de las partes - En la cubierta del recurso se incluirá el nombre de los abogados o las abogadas integrantes de cada comité timón. En caso de que se trate de un asunto de interés particular o individual se incluirá, además de lo anterior, el nombre de las abogadas o los abogados particulares. Se incluirá, además, la dirección, el número telefónico, el nú-mero de fax y el número de colegiado o colegiada de todos los anteriores.
(d) Número de páginas - El escrito de apelación o de certiorari no excederá de treinta y cinco (35) páginas, exclusive de la certificación de notificación, del índice y del apéndice, salvo que el tribunal autorice un número mayor de páginas. Las reglas del Reglamento del Tribunal de Cir-cuito de Apelaciones y del Reglamento del Tribunal Su*953premo relativas al número de páginas para los escritos de apelación y de certiorari no serán aplicables a estos casos.
(e) Apéndice - En el apéndice no será necesario incluir una copia literal de todas las alegaciones de las partes, bastando que se incluya copia de una sola de las demandas y una sola de las contestaciones. Se incluirá también una copia de la sentencia o resolución del tribunal cuya revi-sión se solicita y de la notificación del archivo en autos de una copia de ésta; de toda moción debidamente timbrada por el tribunal, resolución u orden necesaria para acreditar la interrupción y reanudación del término para presentar el escrito de apelación o recurso y la notificación del ar-chivo en autos de una copia de la resolución, u orden; de cualquier documento o escrito que forme parte del expe-diente del tribunal que sea pertinente a los fines de resolver la controversia, y de la lista actualizada preparada por los comités timón.
Regla 18. Panel especial ante el Tribunal die Circuito de Apelaciones
(1) Con el propósito de lograr la uniformidad, salva-guardar los derechos de las partes y propiciar la pronta disposición del trámite apelativo, la Jueza Administradora o el Juez Administrador del Tribunal de Circuito de Apela-ciones designará anualmente un panel especial de tres (3) jueces para atender todas las apelaciones y los recursos que surjan como resultado de un caso civil de litigación compleja. Una vez asignado un caso civil de litigación com-pleja al panel especial, éste lo atenderá hasta su resolución. Simultáneamente, el Juez Administrador o la Jueza Administradora designará un panel especial sustituto. La designación de ambos paneles especiales se hará de forma rotativa según las normas administrativas internas del Tribunal de Circuito de Apelaciones.
(2) La Secretaría del Tribunal de Circuito de Apelacio-nes notificará y publicará, a la brevedad posible, la compo-*954sición del panel especial y el panel sustituto a la clase togada.
Regla 19. Vigencia
Estas reglas entrarán en vigor inmediatamente.